HOLOHAN,
Chief Justice, dissenting.
A review of the history and language of Article 6.1, § 4 of the Arizona Constitution causes me to conclude that the Judicial Qualifications Commission had no jurisdiction in this case. I, therefore, dissent from the decision of the court.
While authority from other jurisdictions can be helpful in some instances to aid this court in the proper construction of an Arizona constitutional provision, the ultimate resolution of the issue rests upon the particular wording and history of the Arizona constitutional provision at issue. In this case the constitutional amendment, which ultimately became Article 6.1, originated in the Arizona House as H.C.R. No. 23, § 1 (Laws 1970). The House legislative history indicates that the provision was modeled after the California Constitution.1 When the Arizona constitutional provision is compared with the California version in effect at the time, it is clear that California explicitly provided for judicial qualification commission jurisdiction over misconduct which occurred prior to a judge’s present term of office, subject to a six year limitation. Such authority is noticeably absent in the Arizona provision. The California version read in pertinent part:
(c) On recommendation of the Commission on Judicial Qualifications the Supreme Court may (1) retire a judge for disability that seriously interferes with the performance of his duties and is or is likely to become permanent, and (2) censure or remove a judge for action occurring not more than 6 years prior to the commencement of his current term that constitutes wilful misconduct in office, wilful and persistent failure to perform his duties, habitual intemper*172anee, or conduct prejudicial to the administration of justice that brings the judicial office into disrepute.
Cal. Const. Art. VI § 18 (Deering 1974) (emphasis added). The Arizona provision is identical to the above except for the modifying phrase which extends Commission jurisdiction to misconduct prior to a judge’s current term of office. The absence of this phrase would imply either an intent to extend Commission jurisdiction to all prior acts, or to limit such jurisdiction to tenure in office.
Arguments contained in the 1970 Referendum and Initiative Publicity Pamphlet support the limited nature of Commission jurisdiction. Voters were presented with a “Statement in Behalf of Proposition [103]” (the judicial discipline referendum) filed by Robert W. Browder, then President of the State Bar of Arizona:
Proposition 103 deals with the troublesome problem that sometimes persons elected as judges develop disabilities while in office. It is unfair to all the other judges who are doing their jobs, and to the people who have business in court, to keep judges on the bench who cannot perform because of, for example, a mental condition. It is even more unfair to the taxpayers. This proposition adopts a plan which exists in one form or another in twenty states and has worked well. It permits removal of judges under the guidance and final determination of the Supreme Court when they can no longer do their jobs.
(emphasis added). The Bar’s argument favoring passage certainly concentrated on the theme that the proposed amendment dealt with conduct and performance by judges while in office.2
The history of the constitutional amendment does not provide a conclusive answer to the issue whether conduct occurring pri- or to judicial office can be considered as included within the provision “conduct prejudicial to the administration of justice that brings the judicial office into disrepute.” An analysis of the language of the provision itself must provide the ultimate solution.
In statutory or constitutional construction the meaning of words can be determined by examining them in their association. with other words of the provision. This rule of construction, noscitur a sociis, enables one to ascertain the meaning of doubtful words by referring to the meaning of accompanying words. Olvey v. Calizona Land & Cattle Co., 76 Ariz. 368, 372, 265 P.2d 432, 434 (1954); City of Phoenix v. Yates, 69 Ariz. 68, 73, 208 P.2d 1147, 1150 (1949). Examining the words in question in their association with the other words of the constitutional provision leads to the conclusion that the conduct referred to which brings the judicial office into disrepute is conduct by the judge while in office.
In support of the above conclusion it must be noted that two of the four grounds for removal are expressly modified by language which limits the actionable misconduct to judicial office: “wilful misconduct in office” and “wilful and persistent failure to perform his duties." The third ground, “habitual intemperance,” would appear to be applicable to intemperance during the term of office. The foregoing grounds for removal refer explicitly or implicitly to conduct in office. There is nothing in the ground for removal at issue which indicates that the term “conduct” was to be defined or considered in any different fashion from that applied to the other provisions. The accompanying words in the provision place the word “conduct” in the same class that they represent. See Dunham v. State, 140 Fla. 754, 192 So. 324 (1939). All the other operative provisions of the constitutional section refer to acts dealing, with judges in office. Absent some contrary expression the term conduct should be construed in the same manner as applying to conduct in office.
The majority suggests that the action of the Commission was partially based on “conduct in office” because of the findings *173by the Commission concerning the respondent’s testimony before it. The answer to this argument is that, if the Commission had no jurisdiction, the respondent should never have been forced to appear before the Commission. There was no basis for the Commission to conduct an inquiry in the first instance, and the testimony before the Commission in a matter outside their jurisdiction cannot be bootstrapped into a matter within their jurisdiction.
The recommendation of the Judicial Qualifications Commission should be rejected.

. The following entry occurs in the minutes of House Committee on Judiciary, Suffrage and Elections, March 31, 1970:
H.C.R. 23 —const, amend, establishing a commission on judicial qualifications
******
Mr. Roeder explained that H.C.R. 23 is modeled after the California constitution. It is a means by which a commission can be created to take care of situations where a member of the judiciary can be disciplined or removed under limited circumstances, if necessary.
******


. The Publicity Pamphlet contained no statements against passage.